DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee ‘684 (US 6,607,684).
As to claims 10 and 22, Lee ‘684 teaches an article which could be used as an intensifier mechanism.  Lee’s ‘684 article comprises:
a support (68);
a first body coupled to the support (106); and 
a second body (see annotated figure) having a main portion (108), a pivoting portion (70), and a joint (between 70 and 108), the main portion being coupled to the support (68), the joint (between 70 and 108) movably coupling the main portion to the pivoting portion.
Lee ‘684 provides a joint that is inherently configured to allow the pivoting portion to pivot in relation to the main portion when a downward force is exerted on the intensifier mechanism, and wherein the joint is a ball and socket universal joint that inherently allows relative rotation between the main portion and the pivoting portion of the second body around two axes.  

    PNG
    media_image1.png
    461
    614
    media_image1.png
    Greyscale

Annotated Fig. 6 of Lee (US 6,607,684)

As to claim 11, the Lee ‘684 device is configured to bend (about two universal joints) such that the support forms a hinge that allows the second body to pivot in relation to the first body when a force is exerted on the device (the Lee ‘684 doll is bendable).  As to claim 12, the Lee ‘684 device has the same structure as one formed by additive manufacturing, and therefore anticipates the claimed structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘684 (US 6,607,684).  Lee ‘684 teaches the subject matter of claim 10 above under 35 U.S.C. 102(a)(1).
As to claim 14, Lee ‘684 is silent to a second body having a hollow main portion.  However, Lee ‘684 does teach other parts (Fig. 12, item 236)) which are hollow and allow for carrying electrical leads (270).  It would have been prima facie to one of ordinary skill in the art prior to filing to also provide Lee’s main portion (see rejection of claim 10 above) as a hollow piece in order to carry electrical leads like the other pieces in the Lee article.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘684 (US 6,607,684) in view of Wood (US 20040102136).  Lee ‘684 teaches the subject matter of claim 10 above under 35 U.S.C. 102(a)(1).
As to claim 21, Lee ‘684 is silent to the needle bearing joint.  
Wood teaches a needle bearing joint (claim 9).
It would have been prima facie obvious to simply substitute the Wood needle bearing joint for Lee ‘684 in view of Wood’s teaching that various types of pivoting joints (including ball and socket in Wood’s claim 10 and needle bearing in Wood’s claim 9) are known to be used interchangeably for pivoting.

Response to Arguments
Applicant's arguments filed November 4, 2022 have been fully considered.  The rejection of claim 1 was overcome by the addition of claim 6 into claim 1.  Claim 10, which does not include any of the features of the forming system except for the intensifier mechanism, is met by the toy doll skeleton of Lee ‘684.  The Examiner attempted to reach Applicant’s representative on November 17, 2022 to request cancellation of claims 10-20.

Allowable Subject Matter
Claims 1-5 and 7-9 are allowed for the reasons stated in the previous action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742